       Case 3:18-cv-00063-BAJ-EWD        Document 124      04/27/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 CHRISTOPHER MARLOWE                                         CIVIL ACTION


 VERSUS


 JAMES LEBLANC, ET AL.                                       NO.: 18-63-BAJ-EWD


                               RULING AND ORDER

      Before the Court are Defendants’ Emergency Motion to Stay Enforcement

of the TRO Pending Appeal (Doc. 117) and Emergency Motion for Expedited

Consideration of Defendants’ Emergency Motion to Stay Enforcement (Doc.

118). Plaintiff filed a Memorandum in Opposition (Doc. 119). Defendants further filed

a Reply Memorandum in Support (Doc. 121). For the reasons stated herein,

Defendants’ Motions (Doc. 117 & 118) are DENIED.

      Plaintiff is an inmate who has been diagnosed with diabetes. Currently housed

in the Rayburn Correctional Center, Plaintiff filed a Motion for Temporary

Restraining Order and/or Emergency Motion for Temporary Release (Doc. 93)

stemming from the COVID-19 pandemic. Plaintiff alleges that the conditions within

the facility violate the Eighth Amendment prohibition against cruel and unusual

punishment by subjecting him to a risk of contracting COVID-19 which, as a diabetic,

places him at a high risk of suffering potentially deadly effects of the virus. See (Doc.

93). The Court granted Plaintiff’s Motion in part and denied it in part. See (Doc. 115).

Finding that Defendants had promulgated protective policies that they do not appear
                                           1
       Case 3:18-cv-00063-BAJ-EWD             Document 124   04/27/20 Page 2 of 5



to be implementing to ensure Plaintiff’s Eighth Amendment rights are not violated,

the Court ordered Defendants to submit a Plan to ensure such implementation as

applied to Plaintiff. (Doc. 115, at p. 14).

       Defendants now move to stay enforcement of the Court’s Order. See (Doc. 117).

In support, Defendants rely heavily on the recently entered opinion in Valentine v.

Collier, No. 20-20207, 2020 WL 1934431 (5th Cir. Apr. 22, 2020), where a preliminary

injunction, entered against the Texas Department of Criminal Justice (TDCJ) in a

matter involving a prison system’s effort to mitigate the spread of COVID-19, was

stayed. (Doc. 117, at p. 3). The circumstances in Valentine are so similar to the

instant case, Defendants argue, that a stay should likewise be entered here. Id.

       The Court disagrees. Two significant factors distinguish the instant case from

Valentine, and each mandate that the stay request be denied. First, unlike Valentine,

this Court has not ordered Defendants to modify their own laws, to comply with

existing state laws or to implement any precautionary measures aimed at ensuring

the Plaintiff’s health and safety. In Valentine, the district court imposed numerous

measures that, according to the United States Court of Appeals for the Fifth Circuit,

went well beyond the TDCJ’s own policies. In stark contrast, the Court in this matter

merely required “that Defendants shall submit to the Court a Plan to ensure

implementation…as recommended by the Center for Disease Control and other public

health authorities…for the protection of the Plaintiff.” (Doc. 115, at p. 14). To the

extent the Louisiana Department of Corrections has promulgated policies for the

implementation of precautionary measures that are consistent with public health



                                               2
        Case 3:18-cv-00063-BAJ-EWD              Document 124        04/27/20 Page 3 of 5



authorities, including the Louisiana Department of Health, it need only report such

when it submits the Plan.

       Although Defendants correctly point out that the states have an interest in

enforcing their own laws and the Eleventh Amendment prohibits federal courts from

enjoining state facilities to follow state law, the Court did not order Defendants to do

so. Valentine, at *4. Defendants’ interests in enforcing state law does not grant

permission to operate within a black box that may facilitate violations of federal law,

including the Eighth Amendment. Rather than impose any procedures or

requirements upon Defendants that override their own policies, the Court has simply

mandated that Defendants provide a Plan to satisfy the Court that Defendants are

in fact taking steps to ensure Plaintiff’s safety during the COVID-19 crisis. Plaintiff

raised genuine concerns over the state of affairs within Rayburn. The Court simply

seeks satisfaction that Defendants are not in violation of federal law with respect to

Plaintiff’s rights.1

       Second, Defendants rely on the portion of Valentine that held that the

mandatory exhaustion of administrative remedies under the Prison Litigation

Reform Act remained in place because relief was still available, even if “not as swift[]

as Plaintiffs would like.” Id. Again, unlike in Valentine, Plaintiff has adequately



1 The Court notes that failure to implement policies may entitle Plaintiff to relief under federal law.
Johnson v. Epps, 479 F. App’x 583, 590 (5th Cir. 2012). Other circuits have also acknowledged this
general truth. See Tafoya v. Salazar, 516 F.3d 912, 918–19, 922 (10th Cir.2008) (“knowing failure to
enforce policies necessary to the safety of inmates may rise to the level of deliberate indifference”);
Cash v. County of Erie, 654 F.3d 324, 334–38 (2d Cir.2011) (finding sufficient evidence to support a
jury finding of deliberate indifference where sheriff failed to implement policy designed to prevent
sexual assault).


                                                  3
       Case 3:18-cv-00063-BAJ-EWD        Document 124    04/27/20 Page 4 of 5



alleged that the resolution of this matter through the administrative grievance

process is not available here. Plaintiff has indicated concern over the availability of

administrative remedies from the beginning, though he did eventually file a request

to initiate an Administrative Remedy Procedure (ARP). (Doc. 102–2, at p. 2). Warden

Tanner testified that such administrative proceedings, if deemed an emergency,

would be processed within approximately 48-hours. (Doc. 110–1, at p. 45). However,

in opposition to the instant Motion, Plaintiff has attached official proclamations

indicating that the Governor of Louisiana and Defendant LeBlanc have suspended

deadlines regarding the administrative regulations, which have resulted in the

unavailability of the grievance processes. (Doc. 119–2, 119–3). In fact, the ARP filed

by the Plaintiff in this matter has been pending since April 7, 2020, well beyond the

48-hour period promised by officials at Rayburn. Defendants have provided nothing

to suggest that the ARP will be administratively adjudicated in the near term, and

given the suspension of the ARP process by DOC officials, this avenue of relief is

simply unavailable to Plaintiff. As such, the Court cannot conclude as a matter of

law that administrative remedies are in fact available to Plaintiff at this time,

rendering them impossible to exhaust.

      Lastly and critically, the Court finds that Defendants have not satisfied the

factors required to impose a stay. This Circuit evaluates four factors when deciding

whether to stay an injunction pending appeal, with priority given to the first two: (1)

whether the stay applicant has made a strong showing that he is likely to succeed on

the merits; (2) whether the applicant will be irreparably injured absent a stay; (3)



                                          4
       Case 3:18-cv-00063-BAJ-EWD        Document 124    04/27/20 Page 5 of 5



whether issuance of the stay will substantially injure the other parties interested in

the proceeding; and (4) where the public interest lies. Barber v. Bryant, 833 F.3d 510,

511 (5th Cir. 2016). The Court is not persuaded that Defendants, who largely rely on

the same arguments advanced when the Court issued its Ruling, coupled with the

distinguishable facts in Valentine, have made a strong showing that they are likely

to succeed on the merits. Secondly, Defendants have failed to demonstrate that being

required to submit a plan as contemplated in the Court’s Order (Doc. 115) will

irreparably injure them. To round out the factors, Defendants have not demonstrated

that any other parties will be injured absent a stay, and the public interest supports

the protection of Eighth Amendment rights. As such, the Court’s Ruling must stand.

      Accordingly,

      IT IS ORDERED that Defendants’ Emergency Motion to Stay

Enforcement of the TRO Pending Appeal (Doc. 117) is DENIED.

      IT IS FURTHER ORDERED that Defendants’ Emergency Motion for

Expedited Consideration of Defendants’ Emergency Motion to Stay

Enforcement (Doc. 118) is DENIED.



                                Baton Rouge, Louisiana, this 27th day of April, 2020


                                        _______________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          5
